DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  
The claim recites “wherein the processor is further configured to delete consecutive subareas of the given temperature that are less than a second predetermined number corresponding to a size of the head of the user from an object of detecting of the user”, however the specification page 40 line 19 – page 1 line 2 describes the process as excluding the area of detection when the target is the right temperature range of a person’s head but is too small and does not use the word “delete”.  As such, the examiner will interpret the claim that is consistent with the description.  
It is recommended to use language that is consistent with the specification in claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “wherein the processor is further configured to delete consecutive subareas of a human body temperature that are more than a third predetermined number from an object of detecting of the user.”  Hence the claim recites a criteria for deleting/excluding is based on “consecutive subareas of a human body temperature that are more than a third predetermined number”, such as a larger size.  However the specification page 41 lines 3-18 describes a criteria for temperatures close to human body temperatures as the object not moving for a predetermined time.  Therefore there is no description of a criteria of a consecutive subareas that are more than a third predetermined number.  Therefore the claim includes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhsin et al. (PGPub 2015/0112151) in view of Johnson et al. (PGPub 2017/0116484) and in further view of Otsu (JP 2015-132963) and in further view of Han et al. (KR2015-0073971) and in further view of Tanaka et al. (PGPub 2016/0377710).
As to claim 1, Muhsin an information providing apparatus for providing information of a user who uses a bed placed in a facility (Paragraph 6: bedside monitor), the information providing apparatus comprising: a memory (Claim 8, Paragraph 235: processor and memory); and a processor coupled to the memory and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device (Fig. 20: capture thermal image over the patient bed), the image data being acquired by the acquisition device, detect a location of the user by detecting based on the collected image data, a given temperature within a predetermined range of temperature (Fig. 20, Paragraph 220-221: location of patient based on thermal profile that indicates a person is there or not).
Muhsin does not explicitly disclose using consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed, and send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected consecutive subareas.
(Paragraph 53-54: thermal image of zones that are consecutive). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin to have consecutive subareas around the bed as taught by Johnson.
The motivation for such a modification would be to allow the system to tailor specific criteria for different areas and to prevent any blindspots in the monitoring.
Muhsin in view of Johnson does not explicitly disclose send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected subareas.
Otsu discloses send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected subareas (Paragraph 12, 41, 51, 69: transmit alert based on detected body part in area from infrared detection).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson to detect areas around the bed to send alerts as taught by Otsu.
The motivation for such a modification would be for a more comprehensive system to gather more data for more accurate determination of the events occurring with the monitored user and to ensure caregivers are aware of dangerous situations.
Muhsin in view of Johnson and in further view of Otsu does not explicitly disclose said one or more detection areas including a plurality of fall detection areas for detecting 
Han discloses said one or more detection areas including a plurality of fall detection areas for detecting the user who uses the bed falling out of the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed (Page 8 10th Paragraph: different detection line areas for possibility of fall, Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu to have different sub-areas as taught by Han.
The motivation for such a modification would be for better granularity and customization to detect differing scenarios.
Muhsin in view of Johnson and in further view of Otsu and in further view of Han does not explicitly disclose detect a location of the user by detecting a given temperature of a head of the user in the bed within a predetermined range of temperature. 
Tanaka discloses detect a location of the user by detecting a given temperature of a head of the user in the bed within a predetermined range of temperature (Paragraph 132: detect human presence based on detecting the head temperature).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu and in further view of Han to use the temperature of the head as taught by Tanaka.

As to claim 2, Muhsin in view of Johnson and in further view of Otsu discloses wherein the one or more detection areas are arranged on the bed and around the bed (Johnson; Fig. 4: zones on bed and around bed, Otsu; Fig. 3, 8: multiple monitored zones), and the processor is further configured to send the information of the user to the notification destination, upon detecting the preset pattern of the change of the given temperature in detected consecutive subareas that extends from one detection area to another detection area (Johnson; Fig. 4: the detection areas extend from one edge to another edge of the zones).
As to claim 4, Muhsin in view of Johnson and in further view of Otsu discloses wherein the processor is further configured to manage association information that associates the preset pattern of the change of the given temperature in the detected consecutive subareas with a notification description of the preset pattern of the change (Muhsin; Paragraph 198: different types of alarm for describing different events), and wherein the information of the user includes the notification description that corresponds to the preset pattern of the change of the given temperature in the detected consecutive subareas (Muhsin; Paragraph 198: different types of alarm for describing different events).
As to claim 5, Muhsin in view of Johnson and in further view of Otsu discloses wherein the information of the user includes one or more pieces of image data collected within a predetermined period of time before the preset pattern of the change of the (Muhsin; Fig. 20: the images are acquired and analyzed over time).
As to claim 6, Muhsin in view of Johnson and in further view of Otsu discloses wherein the facility is a medical facility or a nursing facility, and the notification destination is a nurse call system compatible with the facility (Muhsin; Paragraph 64: communication with a nurses’ station).
As to claim 7, Muhsin does not explicitly disclose wherein the information of the user includes information for identifying at least one of the bed, a position at which the bed is placed, the acquisition device, and the user.
Johnson discloses wherein the information of the user includes information for identifying at least one of the bed, a position at which the bed is placed, the acquisition device, and the user (Paragraph 57: area of bed surface and height is adjusted according to position, “As such, various embodiments of the present disclosure concern techniques for dynamically identifying the surface of the bed 60 (or other patient support surfaces) and setting one or more height thresholds directly above the bed 60 to continuously detect whether a patient is elevating him or herself from the surface of the bed 60. A monitoring system can continue to monitor patient events despite the bed being moved to a different location, lowered, raised, and/or adjusted over time.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin to adjust zones as taught by Johnson.
The motivation for such a modification would be for a more adaptable system that can adapt to changing systems and reduce the errors that occur.
claim 8, the claim pertains to the method of using the apparatus of claim 1 and hence would be rejected in a similar manner.
 	As to claim 9, the claim pertains to the system of using the apparatus of claim 1 and hence would be rejected in a similar manner.
As to claim 10, Muhsin in view of Johnson and in further view of Otsu and in further view of Han discloses wherein the number of the consecutive subareas are equal or more than five (Johnson; Fig. 4: zones 61, 62, 63, 64, 65).  Additionally it would have been obvious to one of ordinary skill in the art to include any number of areas as mere duplication parts for better granularity in detecting the location of the user, see MPEP 2144.04 VI B.
As to claim 11, Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanka discloses wherein the processor is further configured to detect the given temperature of the head of the user in the bed within the predetermined range of temperature (Tanaka; Paragraph 88-89, 132: detecting head of the person, Johnson; Paragraph 61, 67: thresholds to determine candidates, including a person’s head) in the consecutive subareas that are equal or more than a first predetermined number (Johnson; Paragraph 61, 67: thresholds to determine candidates, including a person’s head).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhsin et al. (PGPub 2015/0112151) in view of Johnson et al. (PGPub 2017/0116484) and in further view of Otsu (JP 2015-132963) and in further view of Han et al. (KR2015-0073971) and in further view of Tanaka et al. (PGPub 2016/0377710) and in further view of Russell (US 9616568).
As to claim 12, while Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanka discloses detecting head sized thermal signatures (Tanaka; Paragraph 88-89, 132: detecting head of the person, Johnson; Paragraph 61, 67: thresholds to determine candidates, including a person’s head), Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanka does not explicitly disclose wherein the processor is further configured to delete consecutive subareas of the given temperature that are less than a second predetermined number corresponding to a size of the head of the user from an object of detecting of the user.  Russell discloses that it is known in the art to use a temperature threshold and excluding objects that are too small for detecting objects of interest (col. 12 lines 22-28: using temperature and size criteria).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanaka to use size criteria along with the temperature criteria for detecting objects of interest as taught by Russell.
The motivation for such a modification would be to reduce the amount of erroneous detections.
As to claim 13, while Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanka discloses detecting body sized thermal signatures (Tanaka; Paragraph 88-89, 130: detecting head of the person, Johnson; Paragraph 58, 67: thresholds to determine candidates, including a person’s 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanaka to use size criteria along with the temperature criteria for detecting objects of interest as taught by Russell.
The motivation for such a modification would be to reduce the amount of erroneous detections.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhsin et al. (PGPub 2015/0112151) in view of Johnson et al. (PGPub 2017/0116484) and in further view of Otsu (JP 2015-132963) and in further view of Han et al. (KR2015-0073971) and in further view of Tanaka et al. (PGPub 2016/0377710) and in further view of Baym et al. (PGPub 2014/0333744).
As to claim 14, Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanka does not explicitly disclose wherein the processor is further configured to delete the collected image data from a storage after a predetermined time lapses.
(Paragraph 65: images are deleted after sufficient time has elapsed).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Muhsin in view of Johnson and in further view of Otsu and in further view of Han and in further view of Tanaka to delete images as taught by Baym.
The motivation for such a modification would be to save storage space.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-8 of U.S. Patent No. 10553099 in view of Johnson et al. (PGPub 2017/0116484) and in further view of Tanaka et al. (PGPub 2016/0377710).
As to claim 1, 8-9, U.S. Patent No. 10553099 reads onto claim 1 as follows:
An information providing apparatus for providing information of a user who uses a bed placed in a facility (Claim 1: An information providing apparatus for providing information of a user who uses a bed placed in a facility), the information providing apparatus comprising: a memory; and a processor coupled to the memory (Claim 1: a memory; and a processor coupled to the memory) and configured to: collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device (Claim 1: configured to collect image data indicating temperatures on the bed and temperatures around the bed from an acquisition device), the image data being acquired by the acquisition device (Claim 1: the image data being acquired by the acquisition device), , said one or more detection areas including a plurality of fall detection areas for detecting the user who uses the bed falling out of the bed (Claim 1: wherein the one or more areas includes a first area for detecting the user falling out of the bed), and send the information of the user to a predetermined notification destination, upon detecting a preset pattern of a change of the given temperature in the detected consecutive subareas (Claim 1: send the information of the user to a predetermined notification destination, based on the change of the given temperature indicated by the image data in the one or more areas detected).
U.S. Patent No. 10553099 does not recite detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user in the bed within a predetermined range of temperature in consecutive subareas provided by dividing one or more detection areas preset on the bed and around the bed and a plurality of caution areas for detecting a possibility of the user falling out of the bed.
(Paragraph 53-54: thermal image of zones that are consecutive).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in U.S. Patent No. 10553099 to have consecutive subareas around the bed as taught by Johnson.
The motivation for such a modification would be to allow the system to tailor specific criteria for different areas and to prevent any blindspots in the monitoring.
	U.S. Patent No. 10553099 in view of Johnson does not recite detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user.
Tanaka discloses detect a location of the user by detecting, based on the collected image data, a given temperature of a head of the user (Paragraph 132: detect human presence based on detecting the head temperature).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in U.S. Patent No. 10553099 in view of Johnson to use the temperature of the head as taught by Tanaka.
The motivation for such a modification would be to have a more flexible system that can account for the scenario of the user covering himself with a blanket (Tanaka; Paragraph 132).
Therefore the claims are obvious

As to claim 5, claims 6 of U.S. Patent No. 10553099 includes all the limitations of claim 5.
As to claim 6, claims 8 of U.S. Patent No. 10553099 includes all the limitations of claim 6.
As to claim 7, claims 5 of U.S. Patent No. 10553099 includes all the limitations of claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683              

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683